Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 1 of 33

SURROGATE'S COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as Trustee

of the Orly Genger 1993 Trust, Created by Trust Agreement
Dated December 13, 1993 between ARIE GENGER, as
Grantor, and LAWRENCE M. SMALL and SASH A.
SPENCER, as Trustees, to Turnover Property to the Orly
Genger 1993 Trust.

 

In the Matter of DALIA GENGER, trustee of the ORLY
GENGER 1993 TRUST,

Petitioner,
- against -
ORLY GENGER, ARIE GENGER, GLENCLOVA
INVESTMENT COMPANY, TR INVESTORS, LLC, NEW
TR EQUITY I, LLC, NEW TR EQUITY II, LLC, TRANS-
RESOURCES, INC., ARNOLD BROSER, DAVID
BROSER, JOHN DOES 1-20, and JANE DOES 1-20,

Respondents.

 

 

FILENO. = 2008-0017/E

Hon. Nora S. Anderson

MEMORANDUM OF LAW IN SUPPORT OF THE TR ENTITIES' MOTION TO DISMISS
THE AMENDED PETITION FOR TURNOVER OF TRUST PROPERTY AND OTHER
RELIEF FILED ON APRIL 13, 2018 BY DALIA GENGER AS TRUSTEE OF THE ORLY

GENGER 1993 TRUST

SKADDEN, ARPS, SLATE,
MEAGHER & FLOM LLP

John Boyle

Four Times Square

New York, New York 10036-6522

(212) 735-3000

Attorneys for Glenclova Investment Co.,
TR Investors, LLC, New TR Equity I, LLC, New
TR Equity I, LLC, and Trans-Resources, LLC
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 2 of 33

TABLE OF CONTENTS
Page
TABLE OF AUTHORITIES 0000.00. cccecccccccccceesesseesceseeseeecsevseeseeeeseessssseeressesseeseceneeseeneenaveneens ii
PRELIMINARY STATEMENT. .000.0.00ccccccccccccccscetecssensenseesenseeeensecseetecseesseteessensessevsesaeenenerenteneeeee 1
RELEVANT FACTUAL BACKGROUND |... cccccccccese ese seeesesseeeseseetecsesenecsensenessseneereneenes 4
ARGUMENT 0000. cccccccceccccceccesessesesecseseuscseseceesenscseceesessusesessesesssesescassesscsssessssessssessesessvapereseseasseees 9
I STANDARD OF REVIEW ...o.0occcccccccccccccccscesecsscsessessesescstseesssessesssessseesenseeas 9
IL. THE COURT LACKS JURISDICTION OVER THE TR ENTITIES
BECAUSE DALIA FAILED TO PROPERLY SERVE THEM..............0..0..0... 10
A. Neither the Original Petition Nor the Amended Petition Were
Served as Required Under the CPLR and SCPA..........cocceccccceceeeees 10
B. Dismissal Is Also Required Because Dalia Failed to Properly Join
or Obtain Jurisdiction Over Trans-Resources, LLC 0000.20 eeeeeeeeeeeee 14
I. DISMISSAL OF THE AMENDED PETITION IS REQUIRED AND
THE TURNOVER CLAIM AGAINST THE TR ENTITIES IS NOW
TIME-BARRED BECAUSE PROCESS WAS NOT SERVED WITHIN
THE TIME PERIOD REQUIRED BY THE SCPA ...0.0..oocccccccccccesecteeeeeeees 15
DALIA'S TURNOVER CAUSE OF ACTION CANNOT STAND .....0.0000000..0. 17
V. DALIA'S "INJUNCTION" CLAIM IS NOT AN APPROPRIATE CAUSE
OF ACTION ooo. cccccceeceeeeseeceseseeecseseeseseeessnevacsesecssessesecsesesvssessesiesseseeseatenes 18
VI. RES JUDICATA AND COLLATERAL ESTOPPEL BAR DALIA'S
CLAIMS ooo icc cccece cece cscs ceesssssesessssessesesecacsesavessevussssasisssessuavsvesereatsevseseeserens 20
Vil. SHOULD THE COURT NOT DISMISS THE AMENDED PETITION
FOR ANY OF THE ABOVE REASONS IT SHOULD BE STAYED OR
1D ASSO STS) 5) Dn 24
CONCLUSION ooo ccccccceceeeteeeeeesesescsessessssss sesesesessssssasasessssssesesesstssvavarssssaceesscecscaesenevavscaseeseesees 25
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 3 of 33

TABLE OF AUTHORITIES
Page(s)
CASES

Basile v. Wiggs,

98 A.D.3d 640, 950 N.Y.S.2d 148 (2d Dep't 2012)... ccc cece csetecetsteteteeseenenees 9
Biondi v. Beekman Hill House Apartment Corp.,

257 A.D.2d 76, 692 N.Y.S.2d 304 (1st Dep't 1999), aff'd, 94 N.Y.2d 659 (2000) ............. 9
Bronxville Knolls, Inc. v. Webster Town Center,

221 A.D.2d 248, 634 N.Y.S.2d 62 (Ist Dep't 1995) ooo... cceeeeeeeeetssteesetetsesenseees 10
Ciafone v. Queens Center for Rehabilitation & Residential Healthcare,

126 A.D.3d 662, 5 N.Y.S.3d 462 (2d Dep't 2015)... ccc csc eceeteescecernseessseenseney 12
D'Amour vy. Ohrenstein & Brown, LLP,

17 Misc. 3d 1130(A), 2007 N.Y. Slip Op. 52207(U) (Sup. Ct. N.Y. Cty. Aug. 13,

Q2OOT) ooo eeeecececescceneeceeeescsseseseesescsensvseceesesecseaessesenscseseesesenscaesesecsenseascecsesesesevesssvsnsetesseseeeeaes 19
Dewey v. Hillcrest General Hospital,

201 A.D.2d 609, 607 N.Y.S.2d 967 (2d Dep't 1994)... cccecettssestseseereeees 12, 13
Estate of Jervis v. Teachers Insurance & Annuity Ass‘n,

279 A.D.2d 367, 720 N.Y.S.2d 21 (Ist Dep't 2001) oo... cece ceeeeeceestetetecenenees 17
Faberge International Inc. v. Di Pino,

109 A.D.2d 235, 491 N-Y.S.2d 345 (Ist Dep't 1985) oo... ceececsetseseeeessseseees 20
Fifty CPW Tenants Corp. v. Epstein,

16 A.D.3d 292, 792 N.Y.S.2d 58 (Ist Dep't 2005) ooo... cccccccccccceensteeetsestenenanenees 20

Genger v. Genger,
144 A.D.3d 581, 2016 N.Y. Slip Op. 07987, 41 N.Y.S.3d 414 (1st Dep't 2016).......... 9, 23

Genger v. Genger,
38 Misc. 3d 1213(A), 2013 WL 221485 (Sup. Ct. N.Y. County Jan. 3, 2013), aff'd
as modified, 121 A.D.3d 270, 990 N.Y.S.2d 498 (Ist Dep’t 2014)... occ 5

Genger v. Genger,
76 F. Supp. 3d 488 (S.D.N_Y. 2015), aff'd, 663 F. App'x 44 (2d Cir. 2016)... 3

Genger v. Genger,
No. 651089/2010, 2015 N.Y. Slip Op. 30008(U) (Sup. Ct. N.Y. County Jan. 7,
2015) (Trial Order), aff'd, 135 A.D.3d 454, 22 N.Y.S.3d 433 (Ist Dep’t 2016).......0...... 4

il
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 4 of 33

Genger v. TR Investors, LLC,

C.A. No. 6906-CS (Del. Ch. Ct.) oii ccecenreneteerenereeecneneesenesneseensnesiesenesnenrsreeeaes 7
Greenway Medical Supply Corp. v. American Transit Insurance Co.,

58 Misc. 3d 147(A) (N.Y. App. Term. 2018)... ccccececcccnecseeseessenseeesetseteceneneenees 21
Gropper v. 200 Fifth Owner LLC,

151 A.D.3d 635, 58 N.Y.S.2d 42 (Ist Dep't 2017) o.oo. ccececeeenetseenseneeeneenes 20, 23
Held v. Macy's Inc.,

25 Misc. 3d 1219(A), 2009 N.Y. Slip Op. 52189(U) (Sup. Ct. Westchester Cty.

Oct. 19, 2009) oie ccccccesescerseeseseeecsesenssseeecsenenseeeesceesevseeececaesesseesescenseseeetsenenseeeees 18, 19
Inre Estate of Hunter,

4 N.Y.3d 260, 794 N.Y.S.2d 286 (2005) o.oo. ceccceccceeececeecsctenseseceeseseseeceesessneeeeets 20, 23
In re Genger,

No. 2008-0017, 2014 WL 5364557 (Surr. Ct. N.Y. Cty. July 24, 2014)... ee. 13, 14
In re Perelman,

123 A.D.2d 436, 999 N.Y.S.2d 2 (1st Dep't 2014) o.oo ccc ce ececensnseeeetesesseetetens 16
Inre Thomas,

28 Misc. 3d 300, 901 N.Y.S.2d 493 (Surr. Ct. Broome Cty. 2010)... cece 15
Insurance Co. of State of Pennsylvania v. HSBC Bank USA,

10 N.Y.3d 32, 852 N.Y.S.2d 812 (2008) ooo cccceeeeeseeteneeseseseenetsesessieteeseseseseneneness 21
Kaleidakolor, Inc. v. Edward N. Hoffman Advert. Corp.,

No. 25577/91, 1995 WL 17961040 (Sup. Ct. N.Y. Cty. May 8, 1995)... eee 13
Landau, P.C. v. LaRossa, Mitchell & Ross,

11 N-Y.3d 8, 862 N.Y.S.2d 316 (2008) oo... ccc cece ete eeee sees eseescssssnetsesessessseeneteseensey 20
McDonald v. Ames Supply Co.,

22 N.Y.2d 111, 291 N-Y.S.2d 328 (1968) o.oo cceseeescececscesstecsessesissercstiseeeetes 13
New Greenwich Litigation Tr., LLC v. Citco Fund Services (Europe) B.V.,

145 A.D.3d 16, 41 N.Y.8.3d 1 (1st Dep't 2016)... ccsstseseesesetnerenens 10, 17

O'Brien v. City of Syracuse,
54 N.Y.2d 353, 445 N.Y.S.2d 687 (1981) ooo. cs cccesesececsessvsseecesstusesssescersseaeareeses 20

Poindexter v. EMI Record Group Inc.,
No. 11 Civ. 559, 2012 WL 1027639 (S.D.N.Y. Mar. 27, 2012) oo... ceccccccceeeeesnees 10

Ross v. Lan Chile Airlines,
14 A.D.3d 602, 789 N.Y.S.2d 77 (2d Dep't 2005)... ccc ccecrsvsvecseseveveseevseavees 12

iii
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 5 of 33

Schuykill Fuel Corp. v. B. & C. Nieberg Realty Corp.,
250 N.Y. 304 (1929) ...ccccssecssssesssssensesisssienestiussnescstissttassiiussstissttnsstsssenseeed

SportsChannel American Assocs. v. National Hockey League,
186 A.D.2d 417, 589 N.Y.S.2d 2 (Ist Dep't 1992) oo... ceccccecccceceeeseetececeteeeseteeeeneneeees 20

Stuyvesant Fuel Service Corp. v. 99-105 3rd Ave. Realty LLC,
192 Misc. 2d 104, 745 N.Y.S.2d 680 (N.Y. Civ. Ct. 2002)... cect cetecetseseeesenenenens 12

Syncora Guarantee Inc. v. J.P. Morgan Securities LLC,
110 A.D.3d 87, 970 N.Y.S.2d 526 (Ist Dep't 2013) 0... cece cece cceecceetceeseseeesens 24

TR Investors, LLC v. Genger,
No. 3994-VCS, 2010 WL 2901704 (Del. Ch. July 23, 2010), aff'd, 26 A.3d 180

(Del. 2011) on cccecccseeseseseseseseseseseevsesesesesvsesescaesesesesesesessseaesesvsvsvseseseaeaeesaeseseseseeeereeees 3
Waterscape Resort, L.L.C. v. 70 W. 45th St. Holding LLC,

No. 652124/2014, 2015 WL 4400219 (Sup. Ct. N.Y. Cty. July 17, 2015) oo. 19
Whitney v. Whitney,

S7 N.Y.2d 731, 454 N.Y.S.2d 977 (1982) oooooeececccccccce cee eteesesesesetesseseseesseatssssssetensesssens 24
Zanett Lombardier, Ltd. v. Maslow,

29 A.D.3d 495, 815 N.Y.S.2d 547 (1st Dep't 2006) 0.00. cectecsetetseeneneseens 9
Zodkevitch v. Feibush,

49 A.D.3d 424, 854 N.Y.S.2d 373 (1st Dep't 2008) 0... cceeseestecsesteetenees 19

STATUTES AND RULES

CPLR 213 oc ccecenseeeeteneneeeesescsenesssssasstsesessesssesesasssssisseeesacassescssvsvssssisscsssseesteceereears 10, 16
CPLR 214 cc ccccecseseteteneneeeceesesenevsssssssssesessesensssvavsssssssesesssesesssssesstanesvesssatstsassvevavaeseetets 10
CPLR 31d eee eeesesesesesesesesesescenstsesesssnsestssssssasssssssesavacscscscsesvavsescersvsssvstscassessasseseeeens 2, 11
CPLR 31 na ccc cseseeesesesesnsesnsesesesesesesestsesesesesessasscanstsssesnesetscetsvesensversesesvatensestens 2, 11, 12
CPLR 320(C) ooo cecesneneneneceessenensnenensnseensessssesevassssssvasessvavsssvavsvevsvsvevevsvevsvavavevavaversvenssevenens 1,11
CPLR 10018) oo cece nensneenenenenenenensnensnessnsnssssssananssssssessssssssusessssaensvevenesevavansvaveverarewenens 15
CPLR 10038 o.oo cceeeeeesesesneseneeescesesesssssesesessssssessesasesessstusscsnsusucatscensvsesstisivevessnsseavevsvseseeers 1,15
CPLR 2201] ic ecccccceccescsnensneeesesneseneecsesesnsssnescasssessusssssssssssessssesscsssusissvstasasscasevevsnsasavevsveventecee 24
CPLR 3012s sscseececeeenensseecsesnensussesesssesessssavassssssesisansssssssasevevauensesicevsssatessvevavananeaees 14
CPLR 3211 (a1) nose ececeeeceseseeesesesesvssssssesesevesesessesscecsusssssesecevsurssivevsvsesrsecevavsvessevevevevavsnseneeey 9
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 6 of 33

CPLR 321 1(a)(4) oe cece eeceneeecneeneeeenseneceeeseeesenseeeeseaeerensvaeeessseecessecseseeseusssesseseecnteaessenseseess 24
CPLR 321 1(a)(S) occ ceecccccccccsceseeecneeseescseeseeaceacsececaesecsansecececsesseeeeieesenseeceenaeereesieeseneeeeeeenees 10, 20
CPLR 321 1(A)(7) oo. eccecccceccecceeccneeeecsceneeaeeseesecsavaecsececaaenseeeeaeceecseeeenseeecneenseaeesersesteesersnesteensey 9
CPLR 321 1(a)(8) o.oo. cece cccccceececeeseeseseneeeecaeeaeeecnecaeeecueesesaecesecreneceecaeeaeeecnesaeeeenssnesieeeseeseseeserenenens 1, 11
CPLR 3211 (a)(1O) oo. ccc cccccecnceseseeeceesceseseeseecsevscsesesseseseseseseesecscseesesensessiececsenseasertecseeeneeeteenees 15
CPLR 630] occ ccccccenensvseeensescsessseeensvsvscseseaececessesenevesessessaeeessesssesenenseesauieeessesscsesaneneseeaeaeets 19
SCPA 203 ooo... cccccccccesesenecsescneeseecsesenscseseessecevsgiececseecsesecsesenssseescsessesesensesessssesessesetseseievscienees 2, 10
SCPA B00 oc cicccccceccceesecsesensesenecssecnscsenesseseecsesscecsessssesessesesesessssenecssessssesscsesessesesssseestinsasssieetees 2
SCPA 307 ooo cccccctenecsesesescnsnenevsnseseeeesesesesesenseseseseieesseesseseaesssesasiesneesceeseseseneseseeseeeees 2, 11, 14
SCPA B12. cceceeceeceseseseneeecsesenseseeeesenecassececsesevscsessesesesieieseesevsesessesesevseseesesessvesecssseseeseeey 14
OTHER AUTHORITIES
N.Y. C.P.L.R. 3012(a) cmt. C3012:6.... cece ccc cccsscecsscsecessessecsessssscseassessessssessecsssetsteateasanees 13
N.Y. Surr. Ct. Proc. Act § 301 cmt. 2017 o.oococccccccccccccccccescesecscvesersvsccusecsssscvesvasersvaesnetsseseess 15
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 7 of 33

Respondents Glenclova Investment Co., TR Investors, LLC, New TR Equity I,
LLC, New TR Equity II, LLC, and Trans-Resources LLC’ (collectively the "TR Entities")
respectfully submit this memorandum of law in support of their Motion to Dismiss the Amended
Petition for Turnover of Trust Property and Other Relief filed on April 13, 2018, by Dalia
Genger ("Dalia") as Trustee of the Orly Genger 1993 Trust (the "Amended Petition"), as against
the TR Entities, pursuant to CPLR 213, CPLR 214, CPLR 311, CPLR 311-a, CPLR 1001, CPLR
1003, CPLR 3016(b), CPLR 3211(a)(1), (3), (4), (5), (7), (8) and (10), and SCPA 203, SCPA

301, SCPA 306, SCPA 307, SCPA 308, and SCPA 312.”

PRELIMINARY STATEMENT
On April 13, 2018, without permission of the Court or any of the Respondents,
Dalia filed her Amended Petition.’ The passage of time has not enhanced Dalia's meritless
allegations — quite to the contrary, her belated filing is as flawed as the original Petition’ it

purports to supplant. Although Dalia's Amended Petition retracts almost every substantive cause

 

As initially pointed out in the TR Entities' motion to dismiss the original Petition for turnover, there is no
existing corporation known as Trans-Resources, Inc. It was converted into Trans-Resources, LLC in June 2013,
and is a limited liability company created under the laws of Delaware, and has its principal offices in Florida.
(See Affidavit of Mark S. Hirsch in Support of Motion to Dismiss the Amended Petition § 5, cited herein as
"Hirsch Aff."). The original citations issued in this proceeding did not identify Trans-Resources, LLC as a
petitioner, no citation whatsoever has been served on Trans-Resources, LLC, and no supplemental citation
identifying Trans-Resources, LLC has been issued or served. (Hirsch Aff. J 5, 6, 8). As explained herein,
Dalia’s failure to properly join Trans-Resources, LLC — a necessary party to this proceeding — further justifies
dismissal of the Amended Petition. See CPLR 1003.

Because the TR Entities are objecting to jurisdiction under CPLR 3211(a)(8), their limited appearance by way
of this motion (and their motion to dismiss the original Petition) is not a waiver of service or a waiver of any

challenge to jurisdiction, and is not a formal appearance for any purposes other than to object to jurisdiction.
See CPLR 320(c).

A copy of the Amended Petition without exhibits is attached as Exhibit A to the Affirmation of John Boyle filed
in Support of the TR Entities' Motion to Dismiss the Amended Petition submitted herewith. Copies of other
documents relied upon in the Amended Petition and other documents that the Court may consider are similarly
attached as exhibits to the Boyle Affirmation. The exhibits to the Boyle Affirmation are cited herein as "Boyle
Aff., Ex..."

“Boyle Aff., Ex. M.
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 8 of 33

of action she previously alleged against the TR Entities in her original Petition, the Amended
Petition's new allegations are subject to dismissal for the same myriad reasons initially asserted
by the TR Entities in their motion to dismiss the original Petition plus some. First, the Court
lacks jurisdiction over the TR Entities because neither the original Petition nor the Amended
Petition has been properly served. See CPLR 311; CPLR 311-a; see also SCPA 203; SCPA 307.
Second, the three-year statute of limitations applicable to Dalia's only substantive claim against
the TR Entities (i.e., "turnover") has long-ago expired and has not been tolled because Dalia
failed to serve process on any of the TR Entities within 120 days after the filing of the original
Petition. See SCPA 301(a). Third, the Amended Petition fails to state a claim as to the
"turnover" and so-called "injunction" causes of action because, among other reasons, Dalia has
not (and cannot) sufficiently allege the necessary elements of these claims, Dalia has admitted
and the documentary evidence establishes that the TR Entities have not received and are not
holding any money from, or due, the Orly Genger 1993 Trust, and, as a matter of law, an
injunction is a remedy and not a cause of action. And finally, the claims in the Amended Petition
must be dismissed under principles of res judicata because, as admitted in the Amended Petition,
Dalia, as trustee of the Orly Genger 1993 Trust, stipulated to a dismissal with prejudice of all
claims against the TR Entities concerning ownership of any Trans-Resources shares, which had
also been finally resolved by the Settlement Agreement, and Dalia could have (and, if she ever
intended to, should have) asserted but failed to assert the claims that underlie her Amended
Petition in any one of several prior proceedings.

Before turning to the allegations (and the insufficiency thereof) in the Amended
Petition, the sage reflections of New York Supreme Court Justice Cooper, who recently presided

over a Genger family dispute, are noteworthy. In that proceeding, Justice Cooper detailed what
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 9 of 33

has been called the "Genger family's litigation saga." Citing his own Westlaw search he ©
observed that:
the Genger's lawsuits against each other have resulted in almost 40 reported
decisions from the New York State Supreme Court and the Federal District Court
for the Southern District of New York. Of the state court decisions, at least 10
have been from the Appellate Division, First Department. There has also been
extensive litigation in the Delaware state courts, as well as counties; unpublished

decisions and orders from trial judges in the matrimonial and IAS parts of this
court.

Genger v. Genger, No. 302436/2002, Decision and Order at 2 (Sup. Ct. N.Y. Cty. June 3, 2016)
(A copy of Justice Cooper's decision is attached as Ex. B to the Boyle Aff.). Justice Cooper
further noted that the "bitter and seemingly endless battle" pits the mother Dalia and the son Sagi
against the father Arie and the daughter Orly, and that the family has "employed a small army of
lawyers to fight over the pieces of the family pie and, it seems, to make each other's lives as
miserable as possible." (Boyle Aff., Ex. B at 3 (quoting Genger v. Genger, 76 F. Supp. 3d 488,
491 (S.D.N_Y. 2015), affd, 663 F. App'x 44 (2d Cir. 2016))). In this regard, Justice Cooper
rightly commented that the Genger cases seem to be more about "a dysfunctional family where
each member is intent on inflicting as much pain as possible on his or her ex-spouse, parent,
child or sibling," than about the merits of any claim. (Boyle Aff., Ex. B at 3-4).

To the extent that the Genger family feud continues (as in this proceeding) to
improperly and without any merit haul innocent third parties, such as the TR Entities, into their
litigation blitz, this practice must come to an end. As Chief Justice Strine of the Delaware
Supreme Court (then-Vice-Chancellor of the Delaware Chancery Court) found: "the Genger
family's internecine feud . . . is not the [TR Entities'] problem... ." 7R Investors, LLC v.
Genger, C.A. No. 3994-VCS, 2010 WL 2901704, at *18 (Del. Ch. July 23, 2010), aff'd, 26 A.3d
180 (Del. 2011). As described below, the claims asserted against the TR Entities in the

Amended Petition are without any merit and/or were settled or dismissed by the voluntary

3
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 10 of 33

actions of Dalia (as trustee of the Trust) and Orly (individually and in her capacity under the
Trust) many years ago. As Justice Jaffe has noted, the “economic consequence" arising out of
the transfers of the Trans-Resources shares that underlie the claims alleged in this Amended
Petition are the result "of the bitter feud among the members of the Genger family, which should
not be borne by [the TR Entities]... ." Genger v. Genger, No. 651089/2010, 2015 N.Y. Slip
Op. 30008(U), at *12 (Sup. Ct. N.Y. Cty. Jan. 7, 2015) (Trial Order), affd, 135 A.D.3d 454, 22
N.Y.S.3d 433 (1st Dep't 2016). Justice Jaffe further noted that the court should not extend any
equity to "needlessly prolong this litigation, especially where the [TR Entities] . . . [are]
essentially an outside bystander caught up in the contentious family feud." /d. at *14. These
pointed admonitions should be heeded and, insofar as the Amended Petition attempts to again
drag the TR Entities back into the Genger family's courtroom combat, the Amended Petition

should be dismissed.

RELEVANT FACTUAL BACKGROUND

This proceeding is purportedly brought on behalf of the Orly Genger 1993 Trust
(the "Trust") by Dalia Genger (Orly's mother) as trustee. Dalia filed her original Petition on June
14, 2016. She attempted to commence this proceeding despite that, at least since June 22, 2009,
Orly has sought in this Court to remove Dalia as trustee. On June 21, 2017, this Court denied
Dalia's motion to dismiss Orly's petition to have her removed, noting that Orly's allegations
"raise significant issues about whether Dalia's efforts as trustee have been calculated to benefit
herself and others at the expense of the Orly Trust in violation of her fiduciary duty and whether
she poses an ongoing threat to the assets of the Orly Trust." Jn re Orly Genger, No. 2008-

0017/B, Decision at 12, dated June 21, 2017 (a copy is attached as Ex. C to the Boyle Aff.).
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 11 of 33

On February 6, 2018, the TR Entities and the other Respondents moved to dismiss
the original Petition. Dalia opposed those motions and on February 27, 2018 the parties were
before the Court in connection with the motions to dismiss, which were sub judice before the
Court. Subsequently, on April 13, 2018, Dalia filed the Amended Petition, which, among other
infirmities, continues to improperly name Trans-Resources, Inc. as a Respondent. Despite the
fact that one of the grounds for the TR Entities' motion to dismiss the original Petition was the
lack of personal jurisdiction because Dalia never properly served the required citations, Dalia did
not endeavor to properly serve the Amended Petition or any citations or supplemental citations
on any of the TR Entities. Rather, without any basis for doing so, Dalia merely mailed the
Amended Petition (without any citations) to the TR Entities' counsel. (See Boyle Aff { 3; Hirsch
Aff. 7 8).

Since at least 2010, the TR Entities have been subjected to several litigations with
the Genger family over who is or was the legal and beneficial owner of certain shares of Trans-
Resources, Inc., a holding company for fertilizer and specialty chemicals business. Ultimately,
following several trips to, and dispositive rulings and orders entered by, the Delaware Chancery
Court, the Delaware Supreme Court, the New York Supreme Court, the Appellate Division, First
Department, and the United States District Court for the Southern District of New York, and
stipulations, settlements, and voluntary dismissals entered into with and/or by various persons, it
has been conclusively determined that the TR Entities are the sole and only lawful and beneficial
owners of all Trans-Resources shares. Discussed below are some of the proceedings, rulings,
and other resolutions that are relevant to the original Petition and the Amended Petition.

The New York Action
In July 2010, Arie Genger and others, including his daughter Orly, commenced an

action against the TR Entities and others. See Genger v. Genger, 38 Misc. 3d 1213(A), 2013 WL
5
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 12 of 33

221485, at *3 (Sup. Ct. N.Y. Cty. Jan. 3, 2013), affd as modified, 121 A.D.3d 270, 990 N.Y.S.2d
498 (1st Dep't 2014). In that action, Orly, acting individually and on behalf of the Trust, asserted
a variety of causes of action against the TR Entities, Dalia (Orly's mother who was the putative
trustee of the Trust), and others. See id. at*1. The TR Entities, Dalia, and others not relevant
here moved to dismiss the complaint. In a Decision and Order dated January 3, 2013, the court
granted Dalia's motion to dismiss in all respects, and granted in part and denied in part the TR
Entities’ motion to dismiss. See id. at *20-21. On July 1, 2013, the court "so ordered" and
entered a Stipulation of Discontinuance with Prejudice that, among other things, dismissed all
claims against the TR Entities brought by Orly, both individually and as beneficiary of the Trust
(the "NY Dismissal with Prejudice"). (Boyle Aff., Ex. D).

Prior to entry of that order, on June 16, 2013, the AG Group, consisting of Arie
Genger, Arnold and David Broser, and Orly (individually and as beneficiary of the Trust), and
the TR Entities entered into a settlement agreement (the "Settlement Agreement") that settled all
claims between and among the TR Entities and the AG Group. (See Boyle Aff., Ex. E; see also
Ex. A [Amended Petition] at ff] 14-16). It was in reliance upon the prior determination of the
court that Orly, as beneficiary, was authorized to act on behalf of the Trust, that the TR Entities,
Orly (both individually and as beneficiary of the Trust), and the other parties entered into the
Settlement Agreement and into the NY Dismissal with Prejudice. Indeed, the NY Dismissal with
Prejudice was "so ordered" by the court and expressly notes that Orly was acting “individually
and as beneficiary of" the Trust. (Boyle Aff., Ex. E at 1). Most important, Dalia acknowledges
that, pursuant to court rulings, Orly had legal standing to represent the Trust. (See Boyle Aff.,

Ex. A [Amended Petition] at Jf] 9-11).
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 13 of 33

The Settlement Agreement between the TR Entities and the AG Group provided
that the AG group was to receive up to $35 million over time, less amounts already held in
escrow and subject to certain setoffs and adjustments (the "Settlement Proceeds"), in return for a
full release of claims against the TR Entities, including a general release by Orly, both as an
individual and as beneficiary of the Trust, and a declaration that the TR Entities own "all right,
title and interest (beneficially, of record, and otherwise)" to all of the Trans-Resources shares.
(See Boyle Aff., Ex. E at J 2-4).

The Delaware Action

On October 4, 2011, Dalia, as trustee of the Trust, filed an action in the Delaware
Court of Chancery against the TR Entities and others seeking a determination as to the beneficial
ownership of the so-called Orly Trust Shares — i.e., the Trans-Resources shares that, although
sold to the TR Entities, the Trust continued to claim to beneficially own. See Genger v. TR
Investors, LLC, C.A. No. 6906-CS (Del. Ch. Ct. Oct. 4, 2011). On August 30, 2013, after the
NY Dismissal with Prejudice was entered, Dalia, as trustee of the Trust, agreed to entry of a
Stipulation and Proposed Order of Dismissal (the "Delaware Dismissal"), which ordered that the
TR Entities were indeed both the record and beneficial owners of the Trans-Resources shares.
(See Boyle Aff., Ex. F at ] 2 ("[The TR Entities] owns, for all purposes, all right, title and
interest (beneficially, of record and otherwise) to all authorized and issued shares of Trans-
Resources")). The Delaware Dismissal also dismissed with prejudice all of Dalia's claims
against the TR Entities. (See Boyle Aff., Ex. F at J 4 ("The claims brought on behalf of the Orly
Genger 1993 Trust by the Trustee of the Orly Trust against the [TR Entities] are dismissed with
prejudice... .")). Before agreeing to dismiss all of the Trust's claims with prejudice, however,
Dalia made clear to the Delaware court that she was aware of the Settlement Agreement, and that

the TR Entities were willing to produce it to her (should the court direct them to do so) to pursue

7
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 14 of 33

claims. (See Boyle Aff., Ex. G). Rather than pursue those claims, however, Dalia decided to
stipulate to the Delaware Dismissal (based upon Orly's wishes) and to dismiss her claims with
prejudice without even reviewing the Settlement Agreement.

And so, through both actions — the New York Action and the Delaware Action —
the Trust had two opportunities to bring any and all claims that it might possibly assert against
the TR Entities. Nevertheless, the Trust — through both its primary beneficiary (Orly in the New
York Action) and its trustee (Dalia in the Delaware Action) — dismissed all claims with prejudice
rather than litigate.

Dalia's Efforts to Step into Orly's Shoes

Approximately one year after she stipulated to the Delaware Dismissal, and
having previously opted to seek dismissal of the New York claims rather than remain involved in
any capacity in that action, Dalia, as trustee to the Trust, made an about face and moved to
substitute in the New York Action for the purpose of asserting claims on behalf of the Trust
against the TR Entities and others. That motion was held in abeyance pending the outcome, in
this Court, of Orly's petition to remove Dalia as trustee. (See Boyle Aff., Ex. A at § 26). While
Dalia's motion was pending, the parties in the New York Action then sought to have the court
enter a second order reflecting complete dismissal with prejudice of claims brought by Orly,
which it did on November 25, 2014. (See Boyle Aff., Ex. H). Dalia, as trustee of the Trust,
never raised any objection to the entry of that dismissal with prejudice, notwithstanding her
pending motion to substitute in that action for Orly.

Despite failing to raise any objection to the court's entry of that order, Dalia later
appealed the dismissal and specifically argued that she should be permitted to pursue the Trust's
claims that the Settlement Proceeds paid (or to be paid) under the Settlement Agreement

belonged to the Trust. The First Department denied her appeal and instead held that, because
8
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 15 of 33

é

Dalia failed to object to the dismissal in the first place (which are the very same claims she
belatedly asserts in her Amended Petition), she was foreclosed from raising the issues she tried to
raise below — 1.e., that the Trust is entitled to the Settlement Proceeds. Specifically the First
Department ruled that:
Defendant Dalia Genger, as Trustee for the Orly Genger 1993 Trust (Orly Trust),
failed to articulate any objection to the court's entry of the November 25, 2014
order dismissing plaintiff Orly Trust's breach of fiduciary duty and unjust
enrichment claims against certain defendants, and her claim is not properly before
this Court .... In any case, that order did not dismiss any claims; rather, it
recognized that all claims had previously been dismissed or discontinued by prior
court orders, dismissed the complaint, and severed other viable third party claims,
cross claims, and counterclaims unrelated to the Orly Trust.

Genger v. Genger, 144 A.D.3d 581, 2016 N.Y. Slip Op. 07987, at *1, 41 N.Y.S.3d 414, 414-15

(1st Dep't 2016).

ARGUMENT
I STANDARD OF REVIEW

When a motion to dismiss is asserted under CPLR 321 1(a)(1), the court is not
required to accept factual allegations that are contradicted by documentary evidence or legal
conclusions that are unsupported in the face of undisputed facts.” See Zanett Lombardier, Ltd. v.
Maslow, 29 A.D.3d 495, 495, 815 N.Y.S.2d 547, 548 (1st Dep't 2006). For example, dismissal

pursuant to CPLR 3211(a)(1) is warranted where the documentary evidence definitively disposes

 

In reaching its determination on a motion to dismiss, a court may consider facts that are indisputable and a court
may also "consider evidentiary material submitted by a [movant] in support of a motion to dismiss a complaint
pursuant to CPLR 3211(a)(7)." Basile v. Wiggs, 98 A.D.3d 640, 641, 950 N.Y.S.2d 148, 149 (2d Dep't 2012).
Where a movant indisputably demonstrates through evidentiary material that an allegation was not a fact at all,
a motion to dismiss may be properly granted. Jd. And where allegations consist of bare legal conclusions and
inherently incredible factual claims or claims contradicted by documentary evidence, they are not presumed to
be true. See Biondi v. Beekman Hill House Apartment Corp., 257 A.D.2d 76, 81, 692 N.Y.S.2d 304, 308 (Ist
Dep't 1999) (where court considers extrinsic evidence on a CPLR 3211 motion the allegations of the complaint
are not deemed true and the motion should be granted where the essential facts have been negated by the
evidentiary matter), aff'd, 94 N.Y.2d 659, 709 N.Y.S.2d 861 (2000).
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 16 of 33

of plaintiffs claim. See Bronxville Knolls, Inc. v. Webster Town Ctr. P'ship, 221 A.D.2d 248,
248, 634 N.Y.S.2d 62, 63 (1st Dep't 1995). In addition, a plaintiff's allegations made in its
original pleading may be deemed informal judicial admissions that constitute "documentary
evidence” within the meaning of CPLR 3211(a)(1). See New Greenwich Litig. Tr., LLC v. Citco
Fund Servs. (Europe) B.V., 145 A.D.3d 16, 25, 41 N.Y.S.3d 1, 8-9 (1st Dep't 2016). Where
allegations in the original pleading contradict allegations in the amended pleading, dismissal is
justified. See id.; cf: Poindexter v. EMI Record Grp. Inc., No. 11 Civ. 559, 2012 WL 1027639,
at *2 (S.D.N.Y. Mar. 27, 2012) (dismissing claim noting that "[e]ven though the Amended
Complaint is the operative pleading, the Court may still credit admissions in the original
complaint and attached exhibits"). And, finally, CPLR 3211(a)(5) provides for dismissal where
the cause of action may not be maintained because of collateral estoppel, res judicata, or statute
of limitations.

Regardless, the Court need not even address the substantive CPLR 3211
arguments since, as established below, the Court lacks jurisdiction over the TR Entities. See
CPLR 3211(a)(8); CPLR 213; CPLR 214; SCPA 203.

II. THE COURT LACKS JURISDICTION OVER THE TR ENTITIES BECAUSE
DALIA FAILED TO PROPERLY SERVE THEM

A. Neither the Original Petition Nor the Amended Petition
Were Served as Required Under the CPLR and SCPA

Dismissal of the Amended Petition is warranted because Dalia has not served the
original or Amended Petition or any necessary citations on any of the TR Entities. Although
Dalia first attempted service on January 5, 2018 — some 570 days after she filed the original
Petition — Dalia's belated effort was indisputably ineffective and lacked diligence. On that date,
Dalia had citations delivered to the offices of Creative World Management, Inc. ("CWM") at 400

Park Avenue, New York, NY. (Hirsch Aff. 7 6). Delivery merely consisted of the process server
10
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 17 of 33

leaving citations with an administrative assistant. (Hirsch Aff. ¥ 7). The citations were not
personally delivered to any member, officer, or authorized agent of any of the TR Entities. (See
Hirsch Aff. J 5-8). Under the CPLR, such service, even if it had been timely made (which it
was not), was improper and does not confer jurisdiction over any of the TR Entities.°

Notably, Dalia's filing of the Amended Petition only exacerbates her service
failures. Following the filing of the Amended Petition on April 13, 2018, Dalia attempted
service of the Amended Petition only by mailing it to the TR Entities' outside counsel. (See
Boyle Aff. { 3). No other method of service of the Amended Petition was attempted. (See
Hirsch Aff. § 8). Because the initial service of the original Petition was ineffective and because
the TR Entities had moved for dismissal of the original Petition for lack of personal jurisdiction,
among other bases, service of the Amended Petition in this manner was insufficient. See Jn re
Genger, No. 2008-0017, 2014 WL 5364557, at *2-3 (Surr. Ct. N.Y. Cty. July 24, 2014)
(Anderson, J.) (Trial Order) (citing CPLR 3012(a) and holding in related Genger proceeding to
remove Dalia as Trustee that amended pleading asserting new or additional claims must be
served upon all parties that have not appeared in the same manner as required for service of a
summons). Here, as noted above, none of the TR Entities has appeared in this action’ or waived
service of process. (See Boyle Aff., 7 3; Hirsch Aff. J 8). These several failings, as discussed in
more detail below, warrant dismissal of the Amended Petition under CPLR 3211(a)(8).

First, none of the TR Entities maintains an office at CWM, or anywhere else in

New York State. (Hirsch Aff. ¢ 3). And, second, four of the five TR Entities are limited liability

 

® Under SCPA 307(5), service of process upon a corporation or a limited liability company is governed by CPLR

311 and CPLR 311-a.
As previously noted (see supra note 2), the TR Entities’ service of this motion to dismiss and its prior motion to

dismiss the original Petition are not appearances within the meaning of SCPA 401 and do not confer
jurisdiction. See CPLR 320(c).

11
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 18 of 33

companies.® Service on a limited liability company (an "LLC") is only effective if personally
delivered to a member, manager, or other agent authorized to receive process. See CPLR 311-a.
The administrative assistant with whom service was left has none of those roles, is not an
employee of any of the TR Entities, and does not even work in an office maintained by the TR
Entities. (Hirsch Aff. ff] 6-7). Attempted service of these citations by delivery to an
administrative assistant in these circumstances is improper. See, e.g., Ciafone v. Queens Ctr. for
Rehab. & Residential Healthcare, 126 A.D.3d 662, 663-64, 5 N.Y.S.3d 462, 464 (2d Dep't 2015)
(dismissing action against LLC holding that delivery of process to someone other than person
authorized under CPLR 311-a is insufficient); Stuyvesant Fuel Serv. Corp. v. 99-105 3rd Ave.
Realty LLC, 192 Misc. 2d 104, 106, 745 N.Y.S.2d 680, 681 (Civ. Ct. Bronx Cty. 2002)
(dismissing claims against LLC because service on receptionist was improper); see also Dewey
v. Hillcrest Gen. Hosp., 201 A.D.2d 609, 609-10, 607 N.Y.S.2d 967, 968 (2d Dep't 1994)
(because process was neither delivered to defendant's place of business nor to one of its
employees, service was improper).’

Third, service was also ineffective as to Glenclova Investment Co., a Cayman
Islands company, and the only non-LLC among the TR Entities. Again the CPLR provides the
rule: service upon a corporation is effective only if it is personally served upon an officer,
director, managing agent, or some other agent authorized to receive service. See CPLR 311. As

noted above, the administrative assistant with whom such service was left has no such role, is not

 

8 TR Investors, LLC, New TR Equity J, LLC, New TR Equity II, LLC, and Trans Resources, LLC are all limited

liability companies. (Hirsch Aff. § 4).

Moreover, although the Amended Petition and the original citation purport to identify Trans-Resources, Inc. as
a Respondent, Trans-Resources, Inc. was not a party to the Settlement Agreement at issue. (See Boyle Aff., Ex.
E). Rather, the proper party is Trans-Resources, LLC, a Delaware limited liability company. (Hirsch Aff. 5).
Dalia's failure to properly name and serve Trans-Resources, LLC provides an additional ground for dismissal.
See Ross v. Lan Chile Airlines, 14 A.D.3d 602, 603-04, 789 N.Y.S.2d 77, 79 (2d Dep't 2005) (holding that
misnaming of the entity as an "Inc." rather than an "LLC" was "in fact no naming at all").

12
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 19 of 33

a Glenclova employee, and was not even working in an office maintained by Glenclova. (See
Hirsch Aff. J§ 6-7). As a consequence, service upon her was improper. See McDonald v. Ames
Supply Co., 22 N.Y.2d 111, 114-16, 291 N.Y.S.2d 328, 331-32 (1968) (delivery to building
receptionist who was not corporation's employee insufficient under CPLR 311 even though
receptionist later re-delivered process to proper person); Dewey, 201 A.D.2d at 609-10, 607
N.Y.S.2d at 968 (delivery of process to executive secretary, even where secretary agreed to
accept service on behalf of defendant, was ineffective under CPLR 311 where secretary was not
employee of defendant and had never been authorized to accept service on behalf of defendant);
Kaleidakolor, Inc. v. Edward N. Hoffman Advert. Corp., No. 25577/91, 1995 WL 17961040, at
*] (Sup. Ct. N.Y. Cty. May 8, 1995) (service invalid on employee at office where employee was
not authorized to accept service, was not employed by defendant, and office was not office of
defendant).

And, finally, and as noted above, Dalia's subsequent attempted service of the
Amended Petition on the TR Entities' attorney is also insufficient. Because Dalia never properly
served the citation for the original Petition on any of the TR Entities, and because the TR Entities
have never appeared in the proceeding, service by mail on the TR Entities' attorney does not
confer jurisdiction over the TR Entities. See In re Genger, 2014 WL 5364557, at *3 & n.3
(holding that where party has not yet appeared the mailing of an amended pleading will not
confer jurisdiction as service of process is required); see also N.Y. C.P.L.R. 3012(a) cmt.
C3012:6 (comment by Patrick M. Connors) (noting that if a plaintiff wants to amend a pleading
before the defendant has been served, the plaintiff "must personally serve a copy of both the
original complaint that was filed to commence the action, plus the amended complaint, on [the

defendant] under one of the CPLR 308 methods").

13
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 20 of 33

B. Dismissal Is Also Required Because Dalia Failed to Properly
Join or Obtain Jurisdiction Over Trans-Resources, LLC

Despite the fact that the Amended Petition attempts (albeit ineffectively) to add
Trans-Resources, LLC as a Respondent and to add new claims, Dalia has failed to follow the
procedures of this Court in naming and serving an additional party. Pursuant to SCPA 312, the
addition of a party to a proceeding requires the issuance of a supplemental citation naming that
new party. Further, SCPA 307 requires service of that supplemental citation.’° Dalia has done
neither. (See Hirsch Aff. 8). Perhaps even more problematic, Dalia does not identify Trans-
Resources, LLC as a Respondent in the caption of the Amended Petition but instead still refers to
Trans-Resources, Inc. as a Respondent. Dalia only tangentially refers to Trans Resources, LLC
as a Respondent in paragraph 88 of the Amended Petition, where she lists Trans-Resources, LLC
as having an interest in the proceeding as a "Respondent" while continuing to misidentify Trans-
Resources, LLC's address. (See Boyle Aff., Ex. A at § 88(a); see also Hirsch Aff. 4 5). At
minimum, Dalia's failure to properly add Trans-Resources, LLC as a Respondent, coupled with
her complete failure to obtain and serve a supplemental citation on Trans-Resources, LLC
requires dismissal of the claims against Trans-Resources, LLC under CPLR 321 1(a)(8).

Further, the indisputable documentary evidence establishes that Trans-Resources,
LLC is the only TR Entity that is a signatory to certain promissory notes (the "Notes"). (See
Hirsch Aff. { 9; Boyle Aff., Ex. E [Settlement Agreement] at Exhibit A), and only Trans-
Resources, LLC is identified as the "Maker" of those Notes. (See id.). Thus, Dalia's "turnover"
and "injunction" causes of action against the other TR Entities — which rely solely upon an

alleged obligation to make the "Remaining Payments" under those Notes — must also be

 

10 Similarly, CPLR 3012(a) requires that "(a] subsequent pleading asserting new or additional claims for relief

shall be served upon a party who has not appeared in the manner provided for service of a summons."

14
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 21 of 33

dismissed because it is incontrovertible that none of the other TR Entities has any direct
obligations under the Notes.

For these same reasons, Trans-Resources, LLC is a necessary party to this
proceeding as complete relief under the causes of action asserted in the Amended Petition would
be unavailable without its joinder. See CPLR 1001(a). Therefore, Dalia's failure to properly join
Trans-Resources, LLC as a Respondent also warrants dismissal under CPLR 1003 and CPLR
3211(a)(10).

I. DISMISSAL OF THE AMENDED PETITION IS REQUIRED AND THE
TURNOVER CLAIM AGAINST THE TR ENTITIES IS NOW TIME-BARRED

BECAUSE PROCESS WAS NOT SERVED WITHIN THE TIME PERIOD
REQUIRED BY THE SCPA

For a petition to be timely commenced to toll any statute of limitation, the citation
must be served on the respondent within 120 days after the date on which the petition was filed.
SCPA 301(a). Dalia filed her original Petition on June 14, 2016. As discussed above, no service
was attempted within the statutory 120-day period and no proper service has been made on any
of the TR Entities despite the lapse of more than 570 days from the date of initial filing."

The practical effect of Dalia's lack of diligence in serving process for the original
Petition and her failure to properly serve the TR Entities (for both the original Petition and the
Amended Petition) is that her claim of "turnover" is now time-barred. Because a turnover claim
seeks the return of property, it is akin to a conversion claim and is subject to a three-year
limitations period. See CPLR 213; see also In re Thomas, 28 Misc. 3d 300, 305, 901 N.Y.S.2d

493, 497 (Surr. Ct. Broome Cty. 2010), affd 78 A.D.3d 1304, 910 N.Y.S.2d 252 (3d Dep't

 

‘1 Dalia's failure to do so required dismissal of the original Petition. See N.Y. Surr. Ct. Proc. Act § 301 emt. 2017

(comment by Deborah S. Kearns) ("If the proceeding is commenced and the citation is served such that the
requisite notice is not given, jurisdiction will not be obtained. . .. Where the statute of limitations period has
run, a new proceeding must be commenced under SCPA 301 (b)").

15
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 22 of 33

2010). As a consequence, because Dalia's claims accrued, at the latest, on the date of the
Settlement Agreement — i.e., on June 16, 2013, more than three years ago — these claims are
time-barred.

In addition, as a matter of equity, Dalia's failure to even attempt service within the
120-day period, coupled with her extensive over 570-day delay in attempting service, her failure
to have properly served any of the TR Entities, her failure to properly join and obtain and serve a
supplemental citation on Trans-Resources, LLC, and her failure to effectively serve the
Amended Petition militates against granting her any right to file a new petition. Cf Estate of
Jervis v. Teachers Ins. & Annuity Ass'n, 279 A.D.2d 367, 368, 720 N.Y.S.2d 21, 22 (1st Dep't
2001) (holding that plaintiff's failure to serve process by deadline and her "unacceptably
protracted delay measured from the expiration of the 120-day period" to even attempt service,
did not establish either "good cause" or "interest of justice" to extend time for service or to allow
plaintiff to avoid the bar of the statute of limitation).

Indeed, despite having been forewarned about her service and jurisdictional
failures by the TR Entities' initial motion to dismiss, Dalia continues to press her own version of
procedure in the hope that this Court will extend some equity and give her relief from these
statutory and due process requirements. As outlined in the preliminary statement above (see
supra at 2-4), the courts of New York have already put the Genger army of litigants on notice
that the their days of abusing the judicial system are over and that the courts will not assist them
in needlessly prolonging their endless litigations. This Court should not countenance Dalia's
efforts to plead for this Court's equitable discretion in order to save Dalia (a serial litigant in this

and other courts) from her intentional procedural and substantive shortcomings.

16
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 23 of 33

IV. DALIA'S TURNOVER CAUSE OF ACTION CANNOT STAND

To state a turnover claim, a plaintiff must allege and establish that the defendant
received or retained property or money belonging to the plaintiff. See, e.g., In re Perelman, 123
A.D.2d 436, 436, 999 N.Y.S.2d 2 (1st Dep't 2014). Dalia's "turnover" cause of action must be
dismissed because Dalia has not alleged (and cannot) that the TR Entities ever received or
retained any specific property or money purportedly belonging to the Trust. See id. In fact, in
her allegations for the "turnover" claim in the original Petition Dalia admits that none of the TR

Entities received or its in their possession any of the "Settlement Proceeds"””

that she was (and
is) claiming. (See Boyle Aff., Ex. M, at §§ 72, 73).

Apparently recognizing that she had pleaded away her only substantive cause of
action, Dalia has edited that factual allegation from her Amended Petition. (Compare Boyle
Aff., Ex. M 9 72, 73 with Boyle Aff., Ex. A J 72, 73, 74). Dalia's last minute scratch-out does
not save this claim. Dalia's allegations in her original Petition may be deemed informal judicial
admissions that constitute "documentary evidence" within the meaning of CPLR 3211(a)(1). See
New Greenwich Litig. Tr., 145 A.D.3d at 25, 41 N.Y.S.3d at 8-9. These unvarnished and
verified factual allegations (asserted under the very same cause of action in the original Petition)
flatly contradict any claim that the TR Entities have received or have in their possession any of
the Settlement Proceeds, which include any of the so-called "Remaining Payments."

Insofar as the allegations of the Amended Petition regarding the "Remaining

Payment" are concerned, the documentary evidence further establishes that none of the TR

Entities is in possession of any property of the Trust in relation to any remaining obligations

 

'? In both the original Petition and the Amended Petition, Dalia defines "Settlement Proceeds” to include all of the

up to $32.3 million payable under the Settlement Agreement, including the $17.3 million that has already been
paid and the remaining $15 million in "Remaining Payments” potentially due under the Notes. (See e.g., Boyle
Aff, Ex. M at 921 & Ex. A at $21).

17
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 24 of 33

under the Settlement Agreement. As set forth in the Settlement Agreement, the remaining
obligations due under the Settlement Agreement are governed by certain promissory notes (the
"Notes") substantially in the form that was included as Exhibit A to the Settlement Agreement
(see Boyle Aff., Ex. E at Exhibit A). As provided for in the Settlement Agreement, however, the
Notes are not yet mature and therefore none of the obligations under the Notes are presently due.
(See Boyle Aff., Ex. E at ¥ 3; Hirsch Aff. §§ 9-10). Thus, there is no current obligation to either
fund or make any payment to any person in connection with the Settlement Agreement.
Moreover, should the Notes become mature and due, it is only Trans-Resources, LLC, which, as
explained above, has not been joined as a Respondent, who, as "Maker" of the Notes and the
only signatory to the Notes, is responsible for any direct obligation to make payments under the
Notes. Additionally, under the Settlement Agreement and the Notes, there is no obligation by
Trans-Resources, LLC (or any of the other TR Entities) to make direct payments to Orly Genger
or the Trust. (Hirsch Aff. 7 10). Further, Dalia has not alleged (nor could she) any facts that
establish that the TR Entities have any knowledge as to how any of the Settlement Proceeds will
be distributed or apportioned (if at all) by the AG Group's attorneys. These facts, established by
both the indisputable documentary evidence and by Dalia's own informal judicial admissions,
foreclose her "turnover" claim.

V. DALIA'S "INJUNCTION" CLAIM IS NOT AN APPROPRIATE CAUSE OF
ACTION

Under New York law an injunction is a remedy, not a cause of action. Injunction
as a remedy may only be sustained when the substantive cause of action that may give rise to an
injunction has also been sustained. See Held v. Macy's, Inc., 25 Misc. 3d 1219(A), 2009 N.Y.

Slip Op. 52189(U), at *16 (Sup. Ct. Westchester Cty. Oct. 19, 2009). Because, as discussed

18
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 25 of 33

above, Dalia's "turnover" cause of action must be dismissed, so too must her request for
injunctive relief. See id.

Moreover, a party seeking the drastic remedy of a preliminary or permanent
injunction must sufficiently plead, among other things, that it will suffer irreparable harm absent
the injunction. See D'Amour v. Ohrenstein & Brown, LLP, 17 Misc. 3d 1130(A), 2007 N.Y. Slip
Op. 52207(U), at *14-15 (Sup. Ct. N.Y. Cty. Aug. 13, 2007) (granting motion to dismiss claim
for preliminary and permanent injunction where "plaintiffs have failed to allege the sort of
irreparable injury which is prerequisite to the granting of an injunction"). Dalia has not done so.
Indeed, the Amended Petition contains no factual allegations to support either a preliminary or
permanent injunction.’* Nor could it since Dalia is merely seeking a portion of the Settlement
Proceeds, i.¢., a sum of money, from the TR Entities — a demand that indisputably forecloses any
right to injunctive relief. See id. (finding dismissal of injunction appropriate where plaintiff
failed to allege facts indicating that it could not be fully compensated by monetary damages);
Zodkevitch v. Feibush, 49 A.D.3d 424, 425, 854 N.Y.S.2d 373, 374 (1st Dep't 2008) (holding
plaintiffs not entitled to preliminary injunction directing defendant to place funds allegedly
misappropriated into escrow account because plaintiffs failed to establish they would suffer
irreparable injury unless injunction was granted and failed to demonstrate that award of money
damages would not adequately compensate them).

In addition, Dalia's failure to seek an injunction in her original Petition filed in

2016, coupled with her absurd nearly five-year delay in seeking injunctive relief since she

 

3 The Amended Petition contains no sufficient allegations of a likelihood of ultimate success on the merits, or that

the Trust will suffer irreparable harm unless the injunction is granted, or that the balancing of equities lies in
favor of the Trust, all of which are required when seeking a preliminary injunction. See CPLR 6301; see also
e.g., Faberge Int'l Inc. v. Di Pino, 109 A.D.2d 235, 240, 491 N.Y.S.2d 345, 349 (1st Dep't 1985) (holding
absence of such allegations required dismissal of request for injunction).

19
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 26 of 33

became aware of the Settlement Agreement, further negates any entitlement to an injunction as it
belies any sense of urgency. See Waterscape Resort, L.L.C. v. 70 W. 45th St. Holding LLC, No.
652124/2014, 2015 WL 4400219, at *2 (Sup. Ct. N.Y. Cty. July 17, 2015) (noting that delay in
seeking injunction may also negate irreparable harm because failure to act earlier undercuts the
urgency that normally attends request for a preliminary injunction) (citations omitted); see also
SportsChannel Am. Assocs. v. Nat'l Hockey League, 186 A.D.2d 417, 418, 589 N.Y.S.2d 2, 3-4
(1st Dep't 1992) (affirming court's consideration of plaintiff's several months' delay in seeking
injunction as grounds for denying the injunction).
VI. RES JUDICATA AND COLLATERAL ESTOPPEL BAR DALIA'S CLAIMS

All of Dalia's claims against the TR Entities are subject to dismissal under the
principles of res judicata. See CPLR 3211(a)(5) Under New York law, any stipulated
discontinuance with prejudice’ in a prior action bars re-litigation of not only those claims but of
all other claims arising out of the same transaction that could have been asserted in a prior
proceeding, even if they are now based on different theories or seeking different remedies. See
O'Brien v. City of Syracuse, 54 N.Y .2d 353, 357-58, 445 N.Y.S.2d 687, 689 (1981); Fifty CPW
Tenants Corp. v. Epstein, 16 A.D.3d 292, 293, 792 N.Y.S.2d 58, 59 (1st Dep't 2005); see also
Landau, P.C. v. LaRossa, Mitchell & Ross, 11 N.Y.3d 8, 12-13, 862 N.Y.S.2d 316, 319 (2008)
("[O]nce a claim is brought to a final conclusion, all other claims arising out of the same
transaction or series of transactions are barred, even if based upon different theories or if seeking
a different remedy.") (citation omitted); Jn re Estate of Hunter, 4 N.Y.3d 260, 269, 794 N.Y.S.2d

286, 291 (2005) (noting doctrine applies "not only to claims actually litigated but also to claims

 

‘* A stipulation of discontinuance with prejudice in an action in another forum has the same res judicata preclusive

effect as a judgment on the merits. See Gropper v. 200 Fifth Owner LLC, 151 A.D.3d 635, 635, 58 N. Y.S.3d
42, 42-43 (1st Dep't 2017).

20
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 27 of 33

that could have been raised in the prior litigation"). Thus, "a claim will be barred by the prior
adjudication of a different claim arising out of the same ‘factual grouping' even if the claims
involve 'materially different elements of proof’ and even if the claims ‘would call for different
measures of liability or different kinds of relief." Fifty CPW Tenants Corp., 16 A.D.3d at 293
(citations omitted).

Moreover, "[t]he doctrine of res judicata, or claim preclusion, is designed to
‘relieve parties of the cost and vexation of multiple lawsuits, conserve judicial resources, and, by
preventing inconsistent decisions, encourage reliance on adjudication." Ins. Co. of State of Pa.
v. HSBC Bank USA, 10 N.Y .3d 32, 38, 852 N.Y.S.2d 812, 815-16 (2008) (citation omitted). One
of the tests for determining what constitutes the same cause of action has been expressed as
whether a different judgment in the second action would impair or destroy any rights or interests
established in the prior actions. See Schuykill Fuel Corp. v. B. & C. Nieberg Realty Corp., 250
N.Y. 304, 306-07 (1929); see also Greenway Med. Supply Corp. v. Am. Transit Ins. Co., 58
Misc. 3d 147(A), 2018 N.Y. Slip Op. 50039(U) (2d Dep't App. Term 2018) (affirming res
judicata dismissal where "any judgment in favor of plaintiff in the present action would destroy
or impair rights or interests established by the judgment in the [prior action]" (citing Schuylkill
Fuel Corp., 250 N.Y. at 306-07)) (unpublished table decision).

Indeed, to allow serial litigants, such as Dalia, to continue to press (and re-press)
similar claims already adjudicated against them in various courts would make a mockery of our
judicial system, which relies on the consistency and finality of judicial decisions. Dalia's
approach here would allow a losing party in a long and expensive litigation instigated by it (as
Dalia did with regard to litigation in Delaware) to conjure up a slightly different theory (even

though that theory could well have been brought as part of the already completed litigation),

21
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 28 of 33

relying on the very same facts and seeking the same relief dressed in different clothing as the
claims already litigated. To countenance such abuse would cause the courts (state courts in
Delaware and federal and state courts in New York) and the opposing parties, such as the TR
Entities, to re-litigate anew a dispute that has already been resolved at much expense, both in
terms of time and resources.

Here, the fundamental gravamen of the Amended Petition concerns the beneficial
ownership of Trans-Resources and any concomitant right to monetize that ownership interest,
whatever it may have been. But, as described above, the issues of beneficial ownership of all the
Trans-Resources shares were finally and fully resolved with Orly, both in her individual capacity
and in her capacity as beneficiary of the Trust, on June 16, 2013. And then, on August 30, 2013,
in the Delaware Dismissal, Dalia in her role as trustee to the Trust and with full knowledge of the
Settlement Agreement and after voluntarily foregoing an opportunity to review the Settlement
Agreement (see Boyle Aff., Ex. G), also finally and fully resolved all issues related to the
ownership of all the Trans-Resources shares in the Delaware Action. (Boyle Aff., Ex. F). To the
extent that Dalia now attempts to enforce the Trust's rights or entitlements as a beneficial owner
of the Trans-Resources shares by, among other things, seeking to monetize that interest by taking
possession of the Settlement Proceeds, the Delaware Dismissal (with Dalia's consent) bars any
such relief.

In fact, Dalia has notably represented to the Supreme Court (in support of a
motion on which she prevailed) that the Delaware Action was designed to provide a "full
adjudication" of issues relating to the Trust's right to all the Trans-Resources shares that
underlie the Settlement Agreement. (See Boyle Aff., Ex. J at 12-13 (Further, it is important to

note that an action is pending in the Delaware Chancery Court to declare that the Orly Trust is

22
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 29 of 33

the beneficial ownership [stet.] of the TRI, allowing for a full adjudication of beneficial
ownership of the TRI shares. Dalia Genger v. TR Investors, LLC et. al. (Del. Ch. 6906-CS. filed
Oct. 4, 2011)") (emphasis added)).

As there is no dispute that, in the Delaware Action, Dalia stipulated to a dismissal
with prejudice of all claims relating to the ownership of the Trans-Resources shares at a time
when she was aware of the Settlement Agreement, and, as such, could have raised any claims
relating to that settlement (including those purportedly brought here) in the Delaware Action, she
is now precluded from raising them in this proceeding. See Gropper v. 200 Fifth Owner LLC,
151 A.D.3d 635, 636, 58 N.Y.S.3d 42, 42-43 (1st Dep't 2017); see also Inre Hunter, 4. N.Y .3d at
270-71, 794 N.Y.S.2d at 292 (confirming res judicata bars claims that were discernible from
document filed in prior proceedings).

A separate basis for res judicata as to the Trust arises out of the First Department's
decision in Genger v. Genger, 144 A.D.3d 581, 2016 N.Y. Slip Op. 07987, 41 N.Y.S.3d 414 (lst
Dep't 2016). In that decision, the First Department expressly rejected Dalia's attempt to assert
the same claim she is making in this Amended Petition: that the Settlement Proceeds belong to
the Trust. (See Boyle Aff., Ex. L at 1 (requesting order directing the Settlement Proceeds be paid
into court because "some or all of the settlement proceeds" belong to the Trust)). The First
Department rejected Dalia's attempt by concluding that "all [Orly Trust] claims had previously
been dismissed or discontinued by prior court orders." Genger, 144 A.D.3d 581, 2016 N.Y. Slip
Op. 07987, at *1, 41 N.Y.S.3d at 415. Because, as the First Department correctly noted, those

claims were previously "dismissed or discontinued," res judicata precludes their assertion here.

23
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 30 of 33

VII. SHOULD THE COURT NOT DISMISS THE AMENDED PETITION FOR ANY
OF THE ABOVE REASONS IT SHOULD BE STAYED OR DISMISSED

It is undisputed that Dalia's standing to assert these claims derives from her status
as trustee. At least since June 2009, however, a proceeding brought by Orly to remove Dalia as
trustee has been pending in this Court. In fact, on June 21, 2017, this Court denied Dalia's
motion to dismiss that proceeding, noting that Orly's allegations "raise significant issues about
whether Dalia's efforts as trustee have been calculated to benefit herself and others at the expense
of the Orly Trust in violation of her fiduciary duty and whether she poses an ongoing threat to
the assets of the Orly Trust." Jn re Orly Genger, No. 2008-0017/B, Decision at 12 (Boyle Aff.,
Ex. C). Thus, should this proceeding not be dismissed, it should be stayed pending resolution of
the threshold issue of whether Dalia is a proper trustee of the Trust. See CPLR 2201.

Moreover, Dalia, in a cross-petition she filed and served many months ago (that
bears no relation to the TR Entities), asserted identical claims of breach of fiduciary duty and
turnover solely against Orly concerning the Settlement Proceeds and on these very same facts.
(See Boyle Aff., Ex. K). A motion to dismiss that cross-petition filed by Orly (and joined by the
guardian ad litem) is currently sub judice before this Court. The existence of that proceeding
provides yet another reason for this Court to exercise its discretion to dismiss or stay any

proceedings on this Amended Petition.’°

 

'S The existence of the already pending action also provides a basis for dismissal under CPLR 3211(a)(4), which

allows a party to move for judgment dismissing one or more causes of action asserted against it on the ground
that "there is another action pending between the same parties for the same cause of action in a court of any
state or the United States; the court need not dismiss upon this ground but may make such order as justice
requires." CPLR 3211(a)(4). The subject of the two actions need not be identical to invoke CPLR 3211(a)(4),
rather, "[t]he critical element is that both suits arise out of the same subject matter or series of alleged wrongs."
Syncora Guarantee Inc. v. J.P. Morgan Sec. LLC, 110 A.D.3d 87, 96, 970 N. Y.S.2d 526, 533 (1st Dep't 2013)
(alteration in original) (citation omitted). CPLR 3211(a)(4) "vests a court with broad discretion in considering
whether to dismiss an action." Whitney v. Whitney, 57 N.Y.2d 731, 732, 454 N.Y.S.2d 977, 977 (1982).

24
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 31 of 33

CONCLUSION

For the foregoing reasons, the TR Entities respectfully request that this Court dismiss the
Amended Petition and all claims therein as against the TR Entities, and grant the TR Entities
such other relief as may be just and proper.

Dated: New York, New York Respectfully submitted,
May 7, 2018

   

ew York, New York 10036-6522
12) 735-3000
john.boyle@skadden.com

Attorneys for Glenclova Investment Co.,

TR Investors, LLC, New TR Equity I, LLC,
New TR Equity IT, LLC, and Trans-Resources,
LLC

25
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 32 of 33

AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK _ )
: SS.
COUNTY OF NEW YORK.)

Julie M. Thaxton, being duly sworn, deposes and says:

1. Iam not a party to the action, am over 18 years of age and am employed by
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, NY 10036.

2. On May 7, 2018 I served a true copy of the

e Notice of Motion,

e Affirmation of John Boyle in Support of the TR Entities’ Motion to Dismiss the
Amended Petition for Turnover of Trust Property and Other Relief with the exhibits
annexed thereto,

e Affirmation of Mark S. Hirsch in Support of the TR Entities' Motion to Dismiss the
Amended Petition for Turnover and

e Memorandum of Law in Support of the TR Entities’ Motion to Dismiss the
Amended Petition for Turnover of the Trust Property and Other Relief Filed on
April 13, 2018 by Dalia Genger as Trustee of the Orly Genger 1993 Trust

by Federal Express, overnight delivery upon:

Judith Lisa Bachman, Esq.
254 S. Main Street, Suite 306
New City, New York 10956

Kasowitz Benson Torres LLP
Michael Paul Bowen

1633 Broadway

New York, NY 10019

Kelley Drye & Warren LLP
John Dellaportas

101 Park Avenue

New York, NY 10178

Mitchell D. Goldberg, Esq.
The Freyberg Law Group
950 Third Avenue

32nd Floor

New York, NY 10022
Case 1:19-cv-09365-AKH Document 1-37 Filed 10/09/19 Page 33 of 33

Leon Friedman
685 Third Avenue, 25th Floor
New York, NY 10017

uli Shar

Julie M. Thaxton
Sworn to before me this

7th day of May A

Brian E. Keatin&~ —
Notary Public, State of New York

No. 01KE5009535

Qualified in Westchester County
Certificate Filed in New York County
Commission Expires March 15, 2019
